Rule 209. Continuances and Stays

***

E. Continuances and stays shall be granted in compliance with federal or state law, such
as the Servicemembers Civil Relief Act[.], [50 App. U.S.C. § 501 et seq.] 50 U.S.C. §§
3901 et seq.

        Official Note: This rule was amended in 2005 to consolidate the provisions of
former Rules 320 (relating to continuances in civil actions) and 511 (relating to
continuances in possessory actions) into one general rule governing continuances. The
limitations set forth in subdivision C are intended to ensure that these cases proceed
expeditiously. The grounds set forth in subdivisions D and E, of course, are not intended
to be the only grounds on which a continuance will be granted
Rule 304. Form of Complaint

A.     The complaint shall be made in writing on a form [which shall be] prescribed by
the State Court Administrator.

B.     [The complaint shall be signed by the plaintiff or plaintiff's agent and verified
as follows:

       The facts set forth in this complaint are true and correct to the best of
       my knowledge, information and belief. This statement is made subject
       to the penalties of 18 Pa.C.S. § 4904 relating to unsworn falsification
       to authorities.
                                                      _________________
                                                      Signature

C.]    The complaint shall set forth:

       (1)    The names and addresses of the parties.

       (2)    The amount claimed.

       (3)    A brief and concise statement of the facts upon which the claim is based
including:

            (a)    the date, time and place of the occurrence and a brief description of
the damages sustained when the claim alleges tortious conduct; or

             [Note: A civil action in which the claim alleges tortious conduct was
formerly called an action in trespass.]

             (b)    the date of the transaction and a brief description of the subject
matter when the claim is contractual;

             [Note: A civil action in which the claim is contractual was formerly
called an action in assumpsit.]

                (c)    the date and description of the occurrence when the claim is for a
civil fine or penalty and the citation to the statute authorizing the claim.

       (4)    Such other information as shall be required on the complaint form.

C.     The complaint shall be signed by the plaintiff or plaintiff's agent and verified
as follows:

                                           2
      The facts set forth in this complaint are true and correct to the best of
      my knowledge, information and belief. This statement is made subject
      to the penalties of 18 Pa.C.S. § 4904 relating to unsworn falsification
      to authorities.
                                                     _________________
                                                     Signature

D.     For every individual defendant, the plaintiff or plaintiff’s agent shall attach
an affidavit to the complaint indicating that the defendant is in the military service,
that the defendant is not in the service, or that the plaintiff is unable to determine
whether or not the defendant is in the service.

        Official Note: Rule 304 is designed to promote uniformity, simplification of
procedure, and better access by the public to the judicial services of magisterial district
judges. The use of a form will help to accomplish this purpose and will also provide easier
statistical and other administrative control by the Supreme Court. The filings required by
this rule are subject to the Case Records Public Access Policy of the Unified Judicial
System of Pennsylvania. See Rule 217.

      A civil action that alleges tortious conduct was formerly called an action in
trespass. A civil action in which the claim is contractual was formerly called an
action in assumpsit.

      Subdivision D requires the plaintiff to affirm if the defendant is or is not in
the military service, or if the defendant’s military service status is unknown. This
information is required to ensure that an eligible defendant receives the
protections afforded by the Servicemembers Civil Relief Act, 50 U.S.C. §§ 3901 et
seq. The affidavit shall be made in writing on a form prescribed by the State Court
Administrator.




                                            3
Rule 403. Issuance and Reissuance of Order of Execution

***

      Official Note: Under subdivision A, the order may be executed by the sheriff of the
county in which the office of the issuing magisterial district judge is situated, as well as by
any certified constable in that county.

       If payment of the judgment was ordered to be made in installments under Rule
323, the magisterial district judge should not issue an order of execution on the judgment
unless it appears that there was a default in the installment payments.

       Subdivision B will permit the reissuance of an order of execution upon a timely-
filed written request of the plaintiff[ timely filed]. [Compare] Compare Pa.[ ]R.C.P. No.
3106(b). The written request for reissuance may be in any form and may consist of a
notation on the permanent copy of the request for order of execution form, ‘‘Reissuance
of order of execution requested,’’ subscribed by the plaintiff. The magisterial district judge
shall mark all copies of the reissued order of execution, ‘‘Reissued. Request for
reissuance filed __________ (time and date).’’ A new form may be used upon reissuance,
those portions retained from the original being exact copies although signatures may be
typed or printed with the mark ‘‘/s/.’’ There are no filing costs for reissuing an order of
execution, for the reissuance is merely a continuation of the original proceeding.
However, there may be additional server costs for service of the reissued order of
execution.

       The magisterial district court shall enter stays in compliance with federal or state
law, such as the Servicemembers Civil Relief Act[.], [50 App. U.S.C. § 501 et seq.] 50
U.S.C. §§ 3901 et seq.




                                              4
Rule 410. Stay of Execution Generally

***

      Official Note: [Compare] Compare Pa.R.C.P. No. 3121(a). Other rules in this
chapter may also provide for a stay in specific circumstances covered by those rules. The
magisterial district court shall enter stays in compliance with federal or state law, such as
the Servicemembers Civil Relief Act[.], [50 App. U.S.C. § 501 et seq.] 50 U.S.C. §§
3901 et seq.




                                             5
Rule 503.       Form of Complaint

A.     The complaint shall be made in writing on a form [which shall be] prescribed by
the State Court Administrator.

B.     [The complaint shall be signed by the plaintiff or plaintiff's agent and verified
as follows:

The facts set forth in this complaint are true and correct to the best of my
knowledge, information and belief. This statement is made subject to the penalties
of 18 Pa.C.S. § 4904 relating to unsworn falsification to authorities.

                                                            __________________
                                                            Signature

C.]    The complaint shall set forth:

       (1)      The names and addresses of the parties.

       (2)   The location and the address, if any, of the real property possession of
which is sought to be recovered.

       (3)      That the plaintiff is the landlord of that property.

     (4)    That [he] the plaintiff leased or rented the property to the defendant or to
some other person under whom the defendant claims.

        (5)   That notice to remove was given to the defendant in accordance with law,
or that no notice was required under the terms of the lease.

       (6)      That--

                (a)      the term for which the property was leased or rented is fully ended,
or

                (b)      a forfeiture has resulted by reason of a breach of the conditions of
the lease, or

                (c)      rent reserved and due has, upon demand, remained unsatisfied.

      (7)    That the defendant retains the real property and refuses to give up
possession of the property.


                                                6
       (8)    The amount of rent, if any, [which] that remains due and unpaid on the
date the complaint is filed and whatever additional rent shall remain due and unpaid at
the date of the hearing, and the amount of damages, if any, claimed for injury to or unjust
detention of the real property.

C.     The complaint shall be signed by the plaintiff or plaintiff's agent and verified
as follows:

       The facts set forth in this complaint are true and correct to the best of
       my knowledge, information and belief. This statement is made subject
       to the penalties of 18 Pa.C.S. § 4904 relating to unsworn falsification
       to authorities.

                                                          __________________
                                                          Signature

D.     For every individual defendant, the plaintiff or plaintiff’s agent shall attach
an affidavit to the complaint indicating that the defendant is in the military service,
that the defendant is not in the service, or that the plaintiff is unable to determine
whether or not the defendant is in the service.

       Official Note: As in the other rules of civil procedure for magisterial district judges,
the complaint will be on a printed form. The filings required by this rule are subject to the
Case Records Public Access Policy of the Unified Judicial System of Pennsylvania. See
Rule 217. As to notice to remove, the form will simply state that such a notice, when
required, was given to the defendant in accordance with law. See § 501 of the Landlord
and Tenant Act, 68 P.S. § 250.501, as amended by § 2(a) of the Judiciary Act Repealer
Act, Act of April 28, 1978, P.L. 202, No. 53, 42 P.S. § 20002(a).

        In subdivision [C] B(8) the landlord is permitted to claim, in addition to the specific
amount of rent due and unpaid at the date of filing, whatever unspecified amount of rent
will remain due and unpaid at the date of the hearing. As to claiming damages for injury
to property, compare Pa.R.C.P. No. 1055.

      Subdivision D requires the plaintiff to affirm if the defendant is or is not in
the military service, or if the defendant’s military service status is unknown. This
information is required to ensure that an eligible defendant receives the
protections afforded by the Servicemembers Civil Relief Act, 50 U.S.C. §§ 3901 et
seq. The affidavit shall be made in writing on a form prescribed by the State Court
Administrator.

      See Act of January 24, 1966, P.L.(1965) 1534, § 1, as amended by Act of August
11, 1967, P.L. 204, No. 68, § 1, Act of June 11, 1968, P.L. 159, No. 89, § 2, 35 P.S. §

                                              7
1700-1, which states that “no tenant shall be evicted for any reason whatsoever while rent
is deposited in escrow” because the dwelling in question has been certified as unfit for
human habitation by the appropriate city or county agency. It seems appropriate to leave
the matter of evidencing or pleading such a certification or lack thereof to local court of
common pleas rules.




                                            8
Rule 515.     Request for Order for Possession

A.      If the magisterial district judge has rendered a judgment arising out of a non-
residential lease that the real property be delivered up to the plaintiff, the plaintiff may,
after the 15th day following the date of the entry of the judgment, file with the magisterial
district judge a request for an order for possession. The request shall include a statement
of the judgment amount, return, and all other matters required by these rules.

B.      (1)    Except as otherwise provided in [subparagraph] subdivision B(2), if the
magisterial district judge has rendered a judgment arising out of a residential lease that
the real property be delivered up to the plaintiff, the plaintiff may after the 10th day but
within 120 days following the date of the entry of the judgment, file with the magisterial
district judge a request for an order for possession. The request shall include a statement
of the judgment amount, return, and all other matters required by these rules.

       (2)    In a case arising out of a residential lease, if before the plaintiff requests an
order for possession,

           (a)   an appeal or writ of [certiorari] certiorari operates as a
[supersedeas] supersedeas; or

            (b)    proceedings in the matter are stayed pursuant to a bankruptcy
proceeding or other federal or state law; and

              (c)   the [supersedeas] supersedeas or the bankruptcy or other stay is
subsequently stricken, dismissed, lifted, or otherwise terminated so as to allow the plaintiff
to proceed to request an order for possession,

the plaintiff may request an order for possession only within 120 days of the date the
[supersedeas] supersedeas or the bankruptcy or other stay is stricken, dismissed,
lifted, or otherwise terminated.

      Official Note: The [fifteen] 15 days in subdivision A of this rule, when added to the
16-day period provided for in Rule 519A, will give the defendant time to obtain a
[supersedeas] supersedeas within the appeal period. [See] See Rules 1002, 1008,
1009, and 1013.

        The 1995 amendment to section 513 of The Landlord and Tenant Act of 1951, 68
P.S. § 250.513, established a [ten] 10-day appeal period from a judgment for possession
of real estate arising out of a residential lease; therefore, the filing of the request for an
order for possession in [subparagraph] subdivision B(1) is not permitted until after the
appeal period has expired. In cases arising out of a residential lease, the request for an


                                              9
order for possession generally must be filed within 120 days of the date of the entry of the
judgment.

       The magisterial district court shall enter stays in compliance with federal or
state law, such as the Servicemembers Civil Relief Act, 50 U.S.C. §§ 3901 et seq.

       [Subparagraph] Subdivision B(2) provides that in a case arising out of a
residential lease, if a [supersedeas] supersedeas (resulting from an appeal or writ of
[certiorari] certiorari) or bankruptcy or other stay is stricken, dismissed, lifted, or
otherwise terminated, thus allowing the plaintiff to proceed with requesting an order for
possession, the request may be filed only within 120 days of the date the [supersedeas]
supersedeas or the bankruptcy or other stay is stricken, dismissed, lifted, or otherwise
terminated.

       The time limits in which the plaintiff must request an order for possession imposed
in subdivision B apply only in cases arising out of residential leases and in no way affect
the plaintiff's ability to execute on the money judgment. [See] See Rule 516, Note, and
Rule 521A.

        At the time the plaintiff files the request for an order for possession, the magisterial
district court should collect server fees for all actions through delivery of possession.
Thereafter, if the order for possession is satisfied 48 hours or more prior to a scheduled
delivery of possession, a portion of the server costs may be refundable. [See] See Rules
516 through 520 and [Section 2950(d) of the Judicial Code, 42 Pa.C.S. § 2950(d)] 44
Pa.C.S. § 7161(d).




                                              10
Rule 516.     Issuance and Reissuance of Order for Possession

A.      Upon the timely filing of the request form, the magisterial district judge shall issue
the order for possession and shall deliver it for service and execution to the sheriff of, or
any certified constable in, the county in which the office of the magisterial district judge is
situated. If this service is not available to the magisterial district judge, service may be
made by any certified constable of the Commonwealth. The order shall direct the officer
executing it to deliver actual possession of the real property to the plaintiff. The magisterial
district judge shall attach a copy of the request form to the order for possession.

B.      (1)   Except as otherwise provided in subdivision C, upon written request of the
plaintiff the magisterial district judge shall reissue an order for possession for one
additional 60-day period.

      (2)     If an order for possession is issued and subsequently superseded by an
appeal, writ of [certiorari, supersedeas] certiorari, supersedeas, or a stay pursuant to
a bankruptcy proceeding or other federal or state law, and

                    (a)   the appeal, writ of [certiorari] certiorari, or [supersedeas]
supersedeas is stricken, dismissed, or otherwise terminated; or

                      (b)    the bankruptcy or other stay is lifted; and

                      (c)    the plaintiff wishes to proceed with the order for possession,

the plaintiff must file with the magisterial district judge a written request for reissuance of
the order for possession in accordance with [subparagraph] subdivision B(1).

       C.       In a case arising out of a residential lease, a request for reissuance of an
order for [P]possession may be filed only within 120 days of the date of the entry of the
judgment or, in a case in which the order for possession is issued and subsequently
superseded by an appeal, writ of [certiorari, supersedeas] certiorari, supersedeas, or
a stay pursuant to a bankruptcy [P]proceeding or other federal or state law, only within
120 days of the date the appeal, writ of [certiorari] certiorari, or [supersedeas]
supersedeas is stricken, dismissed, or otherwise terminated or the bankruptcy or other
stay is lifted.

         D.    A written request for reissuance of the order for possession, filed after an
appeal, writ of [certiorari] certiorari, or [supersedeas] supersedeas is stricken,
dismissed, or otherwise terminated, or a bankruptcy or other stay is lifted, must be
accompanied by a copy of the court order or other documentation striking, dismissing, or
terminating the appeal, writ of [certiorari] certiorari, or [supersedeas] supersedeas, or
lifting the bankruptcy or other stay.

                                              11
        Official Note: The order for possession deals only with delivery of possession of
real property and not with a levy for money damages. A plaintiff who seeks execution of
the money judgment part of the judgment must proceed under Rule 521A, using the forms
and procedure there prescribed. The reason for making this distinction is that the printed
notice requirements on the two forms, and the procedures involved in the two matters,
differ widely.

        Subdivision B provides for reissuance of the order for possession for one additional
60-day period. However, pursuant to subdivision C, in cases arising out of a residential
lease, the request for reissuance of the order for possession must be filed within 120 days
of the date of the entry of the judgment or, in a case in which the order for possession is
issued and subsequently superseded by an appeal, writ of [certiorari, supersedeas]
certiorari, supersedeas or a stay pursuant to a bankruptcy [P]proceeding or other
federal or state law, only within 120 days of the date the appeal, writ of [certiorari]
certiorari, or [supersedeas] supersedeas is stricken, dismissed, or otherwise
terminated, or the bankruptcy or other stay is lifted. The additional 60-day period need
not necessarily immediately follow the original 60-day period of issuance. The written
request for reissuance may be in any form and may consist of a notation on the permanent
copy of the request for order for possession form, “Reissuance of order for possession
requested,” subscribed by the plaintiff. The magisterial district judge shall mark all copies
of the reissued order for possession, “Reissued. Request for reissuance filed .......... (time
and date).” A new form may be used upon reissuance, those portions retained from the
original being exact copies although signatures may be typed or printed with the mark
“/s/.” There are no filing costs for reissuing an order for possession, for the reissuance is
merely a continuation of the original proceeding. However, there may be additional server
costs for service of the reissued order for possession.

       The magisterial district court shall enter stays in compliance with federal or
state law, such as the Servicemembers Civil Relief Act, 50 U.S.C. §§ 3901 et seq.

       The time limits in which the plaintiff must request reissuance of an order for
possession imposed in subdivision C apply only in cases arising out of residential leases
and in no way affect the [P]plaintiff's ability to execute on the money judgment. [See] See
Rule 521A.




                                             12